DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 2/2/2022 . Claims 51-72 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
	In claim 52, the phrase “the second purchase mode” lacks antecedent basis. It will be interpreted as “a second purchase mode of the second purchase command”, but amendments are needed to resolve ambiguity.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
[AltContent: textbox ((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.)]A person shall be entitled to a patent unless –
Claim(s) 52-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US 9773245 B1).

Regarding claim 52, Patel discloses: a computer-executed method comprising:
displaying an interface on a visual display of a computing device, the interface comprising a representation of at least one item and an interaction region (fig.1, col.2:45-col.3:15 shows interface comprising a representation of an item for purchase 102 and an interaction 104);
detecting an input at the interaction region of the interface with respect to the at least one item, wherein the input comprises a continuous swiping interaction associated with the interaction region (fig.1:104, col.3:5-15); and
executing a first purchase command via a first purchase mode with respect to the at least one item based on the detection of the input (col.3:14-52),
wherein the interaction region is configured to distinguish the input from a second input performed in the interaction region associated with the input, wherein the second input differs from the input, and wherein the second input corresponds to a second purchase command, the second purchase mode different from the first purchase mode (col.3:14-21: matching with a pool of user-defined gestures, such as the ones shown in fig.3, hence, distinguishing a second input, the second purchase mode being different based on the various attributes 304-314).

Regarding claim 53, Patel discloses the method of 52 as described above. Patel further discloses: wherein executing the first purchase command with respect to the at least one item based on the detection of the input comprises determining that the input defines a threshold distance (fig.3: each of these gestures at least input must have a non-zero distance, i.e., not be a single point, hence, greater than threshold zero distance).

Regarding claim 54, Patel discloses the method of 52 as described above. Patel further discloses: wherein executing the first purchase command occurs after detection of a termination of the input (fig.1:104, 106 shows a purchase screen following a completed gesture, see also col.3:14-22: purchase screen provided in response to the user providing the gesture, hence, following the termination of the provided gesture).

Regarding claim 55, Patel discloses the method of 52 as described above. Patel further discloses: wherein the continuous swiping interaction defines at least in part a first direction from a first portion to a second portion of the interaction region (fig.3: the various shapes shown define at least a first direction, at least relative to other parts of the gesture, so as to define a shape, the direction defining a starting and an ending secondary portion).

Regarding claim 56, Patel discloses the method of 55 as described above. Patel further discloses: wherein a termination of the input corresponds to a release of the continuous swiping interaction near the second portion of the interaction region (fig.3: each of these gestures show a termination point at a second portion corresponding to the release of the gesture).

Regarding claim 57, Patel discloses the method of 55 as described above. Patel further discloses: wherein the first purchase mode comprises executing the first purchase command without requiring a purchase confirmation from a user (col.8:49-67 contemplates the request or non-requesting of a user confirmation of the purchase, hence, contemplation of executing purchase by charging a credit card and initiating delivery without confirmation).

Regarding claim 58, Patel discloses the method of 52 as described above. Patel further discloses: wherein the second purchase mode comprises obtaining a purchase confirmation from a user before executing the second purchase command (col.8:49-67, fig.1:106: confirmation before executing purchase).

Regarding claim 59, Patel discloses the method of 52 as described above. Patel further discloses: wherein the second input is a touchscreen press action (fig.3: each of these drag gestures as shown comprises a continuous touchscreen press action on a touchscreen).

Regarding claim 60, Patel discloses the method of 52 as described above. Patel further discloses: wherein detecting the input at the interaction region corresponds to detecting the continuous swiping interaction in a first direction from a first portion of the interaction region to a second portion of the interaction region (fig.3: first and second (“fun”, “music”) corresponds to a continuous swiping interaction from a first portion to a second portion).

Regarding claim 61, Patel discloses the method of 52 as described above. Patel further discloses: wherein the interaction region comprises an elongated interaction region (fig.1 shows a rectangular, hence elongated, interaction region).

	Claims 62-71 recite devices corresponding to the above methods and are hence rejected under the same rationale. Furthermore, Patel discloses the hardware configuration of claim 62, i.e., Patel discloses: computing device comprising at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer coded instructions configured to, when executed by the processor, cause the computing device (fig.2, col.4:27-col.5:17) to executed the claimed method.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takami (US 20120212450 A1) fig.3B discloses a multi-gesture input area in an e-commerce setting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]